DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  
In claim 18 line 2 there is a space missing between “control includes”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 4-9, 11, 13-15, and 18-20, the extensive use of the conditional term “when” renders the scope of the claims unclear since it is not clear whether the limitations following the conditional term are positively claimed or not. For example in claim 1, “when the avoidance control is possible” is conditional and passively claimed, thus it is unclear if this limitation and preceding limitations are actually required in the scope of the claim. Claims 1-10, 12-14, and 16-20 depend from independent claims which each use conditional terms, and in many cases comprise their own conditional terms, and are thus rejected under the same rationale. Accordingly, the claims will be examined “as best understood.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 2015/0151749) in view of Sabau (US 2020/0166953).
Regarding claim 1, Tsuchiya teaches a vehicle control apparatus comprising: 
a processor configured to: 
determine a possibility of a collision during driving (collision determining units per at least (0042, 0044, 0047]); 
when the possibility of the collision exists, perform collision avoidance control or braking control depending on whether an anti-lock brake system (ABS) is operated (see at least [0046]); 
when the collision avoidance control is possible while the ABS is operated, calculate a depressurization amount of braking pressure based on a vehicle speed, and a state of a road surface (see at least [0056, 0062] which teach reducing pressure of the braking force, at least [0012, 0015, 0046, 0047, 0050] teaches correlating hydraulic brake pressure with road surface friction coefficient and speed); and 
control eccentric braking based on the depressurization amount of the braking pressure (see at least [0016, 0044-0047, 0056] which teaches braking each of left and right wheels at different forces accordingly, which the Examiner equates to “eccentric braking”); and 
a storage configured to store data obtained by the processor and an algorithm for driving the processor (see at least [0033]).
However, Tsuchiya does not appear to explicitly mention “vehicle weight” as a calculated parameter to control the braking pressure or that the vehicle is a “platooning vehicle” and transmitting signals between follower vehicle. Sabau teaches it is well known in the art per at least [0012] to transmit signals between convoy vehicles, and control the dynamical model including the braking system of platooning vehicles based on the weight or mass of the vehicles (see at least [0048, 0063, etc.). Therefore from the teaching of Sabau, it would have been obvious to have a weight calculation for the vehicle(s) of Tsuchiya and use the vehicle for a platooning system similar to that of the teaching of Sabau in order to help the vehicle achieve the optimal differential braking based on a vehicle load and to work in a convoy or platoon setting.
Regarding claim 2, the combination of Tsuchiya and Sabau teaches the processor is configured to: determine the state of the road surface based on a speed resilience (see at least [0038] via determination of slip ratio), the vehicle speed (as noted above in the rejection to claim 1), and the vehicle weight (via the weight calculation as taught by Sabau, the same motivation to combine references applies).
Regarding claim 3, the combination of Tsuchiya and Sabau teaches the storage is configured to: store a road surface determination map for storing the speed resilience matched to the vehicle speed and the state of the road surface for each vehicle weight; and store a depressurization amount setting map for storing the depressurization amount matched to the vehicle speed and the state of the road surface for each vehicle weight (in Tsuchiya see at least [0046-0047, 0052, 0071-0073]; the weights of the vehicles in the platoon of Sabau are calculated per each vehicle, see at least [0048, 0065]).
Regarding claim 4, the combination of Tsuchiya and Sabau teaches the processor is configured to: when collision avoidance control is possible while the ABS is operated, control an avoidance direction of following vehicles in a zigzag form based on a preceding vehicle (at least [0056] and figures 5, 10 of Tsuchiya teaches avoidance in a transverse direction).
Regarding claim 5, the combination of Tsuchiya and Sabau teaches the processor is configured to: when collision avoidance control is possible while the ABS is operated, maintain ABS control by applying a highest road surface friction coefficient to wheels inside turning; and reduce braking pressure applied to wheels outside the turning to perform partial eccentric braking (in Tsuchiya, see at least [0015, 0052, 0056]).
Regarding claim 6, the combination of Tsuchiya and Sabau teaches the processor is configured to: maintain steer control when the ABS is not operated; and increase braking pressure of vehicle wheels based on an abnormal braking force curve (see at least [0052, 0056, 0064, 0066] which teaches steering the vehicle and increasing braking force when in collision avoidance mode, which the Examiner contends creates an abnormal braking force curve due to the differential braking).
Regarding claim 7, the combination of Tsuchiya and Sabau teaches wherein the processor is configured to: increase braking pressure applied to front wheels of a vehicle; and decrease braking pressure applied to rear wheels of the vehicle based on the abnormal braking force curve when deceleration of the vehicle is increased (see again at least [0052, 0056] which teaches adjusting braking pressure to front and rear sets of wheels).
Regarding claim 8, the combination of Tsuchiya and Sabau teaches he processor is configured to: when collision avoidance control is impossible while the ABS is operated, perform slip control of vehicle wheels such that steering control is maintained and a braking distance of vehicle wheels is minimized (see at least [0013, 0044, 0071] of Tsuchiya).
Regarding claim 9, the combination of Tsuchiya and Sabau teaches the processor is configured to: induce a side collision of the vehicle by controlling collision avoidance control and left wheel slip and right wheel slip when the possibility of the collision exists (see again at least [0046, 0056] and steps 185 and 186 of figure 11 which teaches a secondary avoidance control when collision avoidance is not possible). 
Regarding claim 10, the combination of Tsuchiya and Sabau teaches the processor is configured to: calculate a stopping braking distance of a preceding vehicle and a stopping braking distance of a host vehicle by using deceleration of the preceding vehicle and deceleration of the host vehicle; and determine the possibility of the collision by using the stopping braking distance of the preceding vehicle and the stopping braking distance of the host vehicle (via the collision braking distance control as set forth in Tsuchiya in [0046-0056] which teaches a preceding vehicle or obstacle, and the following distance control of the convoy of Sabau per at least [0011, 0013, 0033-0035, etc.] of the same motivation to combine references as set forth in the rejection to claim 1 applies).
Regarding claims 11-20, the claims generally comprise the same limitations as set forth in the rejections to claims 1-10 above and are thus rejected under the same rationale. It is noted that claim 15 is much broader that independent claims 1 and 11 and should be amended with a claim scope consistent to that of claims 1 and 11 for compact prosecution
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON HOLLOWAY
Primary Examiner
Art Unit 3664